Le Grand, O. J.,
dissented.
I may say in this, as was said by Mr. Justice Thompson, in the case of Wheaton vs. Peters, “It is a matter of regret with me, at any time, to dissent from an opinion pronounced by a majority of this court. And when my mind is left balancing, after a full examination of the case, my habitual respect for the opinions of my brethren may justify a surrender of my *158own. But where no such apology is left to rest upon, it becomes a duty to adhere to my own opinion.7’ I can discover no equity whatever in the application of the appellant. The evidence of the deputy sheriff is positive, that he made known to him the nature of the summons, and, if any thing' be infer-able from his reply to the office]', it must be, that he understood what was expected of him. He not only did not comply with tbe requisition of the summons, but allowed eighteen months to elapse before final decree, without the slightest action on his part, if this be not disobedience to the court, I know not what constitutes it. I think the decree should stand, and am therefore of opinion the action of the circuit court ought to be affirmed.